In re Transportation & Dev., Dept. of; Louisiana State of; — Defendant(s); applying *185for supervisory and/or remedial writs; Parish of Pointe Coupee, 18th Judicial District Court, Div. “C”, No. 30143; to the Court of Appeal, First Circuit, No. CW971184.
Granted. Case remanded to the trial court for reconsideration of the privilege issue in light of Reichert v. State of Louisiana, 96-1419, 96-1460 (La. 5/20/97), 694 So.2d 193. Further, the award of attorney’s fees and costs is vacated and set aside. Relator had a right to assert the privilege under 23 U.S.C. See. 409 and did so in good faith.
KIMBALL, J., not on panel.